Citation Nr: 0724947	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  03-22 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation for osteoarthritis of the left 
shoulder, neck, and thoracic joint (chest and ribs), claimed 
as secondary to injury to the thoracic muscles with resection 
of 4th rib under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel




INTRODUCTION

The veteran had active service from June 1955 to August 1958.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  

The Board notes at the outset that in January 2000 the 
veteran was awarded compensation under 38 U.S.C.A. § 1151 for 
injury to the thoracic muscles (MG XI) with resection of the 
4th rib.  Compensation under 38 U.S.C.A. § 1151 is awarded in 
the same manner "as if" such disability was service-
connected.  

In July 2004 the Board remanded the case for compliance with 
the Veterans Claims Assistance Act of 2000.


FINDINGS OF FACT

1.  The veteran is in receipt of compensation for injury to 
the thoracic muscles with resection of 4th rib.

2.  Disability due to osteoarthritis of the left shoulder, 
neck, and thoracic joint (chest and ribs), is not related to 
the injury to thoracic muscles with resection of 4th rib.


CONCLUSION OF LAW

Disability due to steoarthritis of the left shoulder, neck, 
and thoracic joint (chest and ribs) is not proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant' s representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of compensation for osteoarthritis of the left 
shoulder, neck and thoracic joint (chest and ribs).  The 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  In a VCAA letter of July 
2006 the appellant was informed of the evidence necessary to 
establish entitlement, what evidence was to be provided by 
the appellant, what evidence the VA would attempt to obtain 
on his behalf, and what evidence was to be provided by him.  
In addition, the appellant was informed of the specific law 
applicable to the claim.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Therefore, the Board 
finds that the VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  

The VCAA notice did not predate the rating decision.  
However, the Board notes that the notice was sent in 
compliance to a Board remand of July 2006.  The prior Board's 
remand cured any prejudicicial error that may have existed 
with the timing of the notice.  The July 2006 notice was 
adequate and a supplemental statement of the case was issued 
subsequent to the notice which constituted subsequent 
process.  Moreover, the essential fairness of the 
adjudication was not affected.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in July 2006 specifically described the evidence needed 
to establish entitlement and requested that the appellant 
send the RO what it needs in conjunction with providing a 
description of evidence that would be relevant to the 
appellant's claim.  Therefore, the Board finds that the 
letter as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.  Dingess notice was 
also provided in the July 2006 letter.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal outpatient medical records have been 
obtained.  The veteran was afforded a VA examination.  In a 
July 2006 letter the veteran stated that he had no additional 
evidence or information to submit.  Therefore, the Board 
finds that the VA has satisfied its duties to notify and to 
assist the claimant in this case.  No further assistance to 
the veteran with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal criteria and analysis

In this case, in written statements the veteran asserts that 
he incurred osteoarthritis of the left shoulder, neck, and 
thoracic joint (chest and ribs) due to injury to thoracic 
muscles (MG XII) with resection of 4th rib, for which he is 
already in receipt of compensation under 38 U.S.C.A. § 1151.  
His claim is made on a secondary basis.  As noted in the 
introduction, compensation under 38 U.S.C.A. § 1151 is 
awarded "as if" such disability was service-connected, 
therefore benefits under 38 C.F.R. § 3.310 may awarded if a 
claimed disability is secondary to a disability for which 
compensation has been awarded under § 1151.

Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  This includes any increase in disability 
(aggravation).  The Court has also held that service 
connection can be granted for disability that is aggravated 
by a service-connected disability and that compensation can 
be paid for any additional impairment resulting from the 
service-connected disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  When aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen, supra.   Thus, in this case, in order to warrant 
service connection for osteoarthritis of the left shoulder, 
neck, and thoracic joint (chest and ribs) on a secondary 
basis, the evidence must show that it was caused or 
aggravated by a service-connected disease or injury.  

The Board notes that 38 C.F.R. § 3.310 was amended on 
September 7, 2006.  The amendment is to be applied 
prospectively, it is not for application in the present 
claim.  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran has alleged that his osteoarthritis of the left 
shoulder, neck, and thoracic joint (chest and ribs) is due to 
his injury to thoracic muscles with resection of 4th rib.  
After a careful review of the evidence of record, the Board 
finds that the evidence is against a grant of compensation 
for osteoarthritis of the left shoulder, neck, and thoracic 
joint (chest and ribs).

The evidence of record shows that the veteran currently has 
mild osteoarthritis of the left shoulder and of the cervical 
spine.  At a VA examination of June 2001 the veteran was 
diagnosed with mild osteoarthritis of the left 
acromioclavicular joint and cervical spine.  The issue before 
the Board is whether the veteran's osteoarthritis or other 
claimed disability is proximately due to or the result of the 
injury to the thoracic muscles with resection of 4th rib.  
The regulation is clear, the issue is whether there is 
disability associated with the service-connected disease or 
injury, not whether a disease or injury is associated with 
the service-connected disease of injury.  This includes any 
increase in disability.  

As the veteran has a currently diagnosed disability, the 
remaining question to be answered is whether the veteran's 
disability was caused or aggravated by the injury to the 
thoracic muscles with resection of 4th rib.  After reviewing 
the evidence of record and conducting a physical examination 
during the June 2001 VA examination, the examiner opined 
that: "[i]t is not likely that the patient's osteoarthritis 
in his acromioclavicular joint, thoracic joints (sic), and 
cervical spine are a direct result of his thoracic muscles 
injury.  He does have functional deficits in his left 
shoulder such as pain, weakness, limited rom, limited 
indurance and speed because of his fears (real or imagined) 
of a possible sudden death from a blunt chest wall trauma and 
osteoarthritis" 

The Board notes that the veteran alleges that his 
osteoarthritis is due to his service connected thoracic 
muscle injury.  However, the Board notes that although the 
veteran is competent to report his symptoms; he is not a 
medical professional and his statements do not constitute 
competent medical evidence that his osteoarthritis is related 
to his service-connected injury to the thoracic muscles.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay 
persons are not competent to offer evidence that requires 
medical knowledge.)  

The Board finds that compensation is not warranted.  There is 
no competent evidence of record linking the veteran's 
osteoarthritis of the left shoulder and cervical spine or 
claimed thoracic joint disability to his injury to the 
thoracic muscles.  The VA examiner opined that the veteran's 
osteoarthritis was not a direct result of the thoracic muscle 
injury.  The examiner's opinion stands uncontradicted by any 
other evidence in the record.  Furthermore, there is no 
competent evidence establish an increase in severity of the 
claimed disabilities due to the thoracic muscle injury with 
rib resection.  The preponderance of the evidence is against 
the claim and there is no doubt to be resolved.  Gilbert v. 
Derwinski, supra.  The veteran's claim is denied.



ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
osteoarthritis of the left shoulder, neck, and thoracic joint 
(chest and ribs) is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


